PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/430,358
Filing Date: 3 Jun 2019
Appellant(s): Level 3 Communications, LLC



__________________
Thomas A. Froats (Reg. No. 66,609)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
Claims 1, 3-9, 11-17, 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ngo et al. (US# 2004/0042416 hereinafter referred to as Ngo).

	RE Claim 1, Ngo discloses a method for managing a virtual local area network (VLAN) (See Ngo Summary – managing VLANs), the method comprising: 
	receiving, by a VLAN management system, a reservation request from a user to reserve the VLAN for a first entity (See Ngo FIG 9; [0119] – user adding selected VLAN); 
	determining, by the VLAN management system, whether the VLAN is available, in response to the reservation request (See Ngo FIG 9; [0114] – determining if the VLAN is already associated with other customers; provisioning discrepancy); 
	notifying, by the VLAN management system, to the user that the VLAN is unavailable, in response to determining that the VLAN is reserved to a second entity (See Ngo FIG 9; [0114] – if there is a provisioning discrepancy, displaying “Error” to user); 
	receiving, by the VLAN management system, an instruction from the user to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – selecting interactive element to delete a VLANs association with other customer/entity); 
	releasing, by the VLAN management system, the reservation of the VLAN to the second entity, in response to the instruction to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – deleting a VLANs association with other customer/entity); 
	wherein releasing the reservation of the VLAN to the second entity includes deallocating, by the VLAN management system, network elements already allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities (i.e. removing allocations to specific elements such as ports, trunk, etc..)); and 
	unassigning, by the VLAN management system, the VLAN from the second entity (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities)
	reserving, by the VLAN management system, the VLAN to the first entity, in response to releasing the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – adding a VLAN to be associated with a customer/entity the user desires).


	RE Claim 3, Ngo teaches of a method, as set forth in claim 1 above, wherein reserving the VLAN to the first entity includes: 
	adding, by the VLAN management system, an association between an identification of the first entity and the identification of the VLAN (See Ngo FIG 9; [0114], [0119] – adding new association for VLAN); and 
	allocating, by the VLAN management system, network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements to new VLAN addition selections).

	RE Claim 4, Ngo teaches of a method, as set forth in claim 3 above, wherein allocating the network elements to the VLAN includes: 
	prompting, by the VLAN management system, the user to identify which network elements to be allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – i.e. prompting user to select which elements to allocate to the VLAN such as options 514, 726, 714, 544, 546, 534, 586, 552, 730, 734, 752, 550)); and 
	allocating, by the VLAN management system, the identified network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements based on selections).





	RE Claim 5, Ngo teaches of a method, as set forth in claim 1 above, wherein receiving the reservation request includes: 
	presenting, by the VLAN management system, a user interface displaying a list of VLANs (See Ngo FIG 9 – i.e. VLAN list 510), and receiving, by the VLAN management system, a selection of the VLAN from the list of VLANs (See Ngo FIG 9 – i.e. selection of one of the VLANs on the VLAN list 510).

	RE Claim 6, Ngo teaches of a method, as set forth in claim 5 above, wherein presenting the user interface displaying the list of VLANs includes: 
	determining, by the VLAN management system, VLANs that are consistently identified in different data sets (See Ngo FIG 9; [0114] –VLAN list 510 showing VLAN status if they are provisioned correctly or have errors/discrepancies (i.e. provisioned to more than one entity)); and 
	indicating, by the VLAN management system, the determined VLANs as valid (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “provisioned”).







	RE Claim 7, Ngo teaches of a method, as set forth in claim 5 above, wherein presenting the user interface displaying the list of VLANs includes: 
	determining, by the VLAN management system, VLANs that are inconsistently identified in different data sets (See Ngo FIG 9; [0114] –VLAN list 510 showing VLAN status if they are provisioned correctly or have errors/discrepancies (i.e. provisioned to more than one entity)); and 
	indicating, by the VLAN management system, that the determined VLANs as error (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “error”).

	RE Claim 8, Ngo teaches of a method, as set forth in claim 5 above, wherein presenting the user interface displaying the list of VLANs includes: 
	determining, by the VLAN management system, VLANs that are reserved (See Ngo FIG 9; [0114] – determining if VLAN is “provisioned” or “error”); and 
	indicating, by the VLAN management system, that the determined VLANs as reserved (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “provisioned” or “error”).






	RE Claim 9, Ngo discloses a system for managing a virtual local area network (VLAN) (See Ngo Summary – managing VLANs), the system comprising: 
	one or more processors (See Ngo FIG 1 – nodes have processors); and 
	a non-transitory computer readable medium storing instructions (See Ngo FIG 1 – nodes have memory) when executed by the one or more processors cause the one or more processors to: 
	receive a reservation request from a user to reserve the VLAN for a first entity (See Ngo FIG 9; [0119] – user adding selected VLAN); 
	determine whether the VLAN is available, in response to the reservation request (See Ngo FIG 9; [0114] – determining if the VLAN is already associated with other customers; provisioning discrepancy); 
	notify to the user that the VLAN is unavailable, in response to determining that the VLAN is reserved to a second entity (See Ngo FIG 9; [0114] – if there is a provisioning discrepancy, displaying “Error” to user); 
	receive an instruction from the user to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – selecting interactive element to delete a VLANs association with other customer/entity); 
	release the reservation of the VLAN to the second entity, in response to the instruction to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – deleting a VLANs association with other customer/entity); 
	wherein releasing the reservation of the VLAN to the second entity includes deallocating network elements already allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities (i.e. removing allocations to specific elements such as ports, trunk, etc..)), and unassigning the VLAN from the second entity (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities); and 
	reserve the VLAN to the first entity, in response to releasing the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – adding a VLAN to be associated with a customer/entity the user desires).

	RE Claim 11, Ngo teaches of a system, as set forth in claim 9 above, wherein the instructions that cause the one or more processors to reserve the VLAN to the first entity further include instructions when executed by the one or more processors cause the one or more processors to: 
	add an association between an identification of the first entity and the identification of the VLAN (See Ngo FIG 9; [0114], [0119] – adding new association for VLAN); and 
	allocate network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements to new VLAN addition selections).







	RE Claim 12, Ngo teaches of a system, as set forth in claim 11 above, wherein the instructions that cause the one or more processors to allocate the network elements to the VLAN further include instructions when executed by the one or more processors cause the one or more processors to: 
	prompt the user to identify which network elements to be allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – i.e. prompting user to select which elements to allocate to the VLAN such as options 514, 726, 714, 544, 546, 534, 586, 552, 730, 734, 752, 550)); and
	allocate the identified network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements based on selections).

	RE Claim 13, Ngo teaches of a system, as set forth in claim 9 above, wherein the instructions that cause the one or more processors to receive the reservation request further include instructions when executed by the one or more processors cause the one or more processors to: 
	present a user interface displaying a list of VLANs (See Ngo FIG 9 – i.e. VLAN list 510), and 
	receive a selection of the VLAN from the list of VLANs (See Ngo FIG 9 – i.e. selection of one of the VLANs on the VLAN list 510).



	RE Claim 14, Ngo teaches of a system, as set forth in claim 13 above, wherein the instructions that cause the one or more processors to present the user interface displaying the list of VLANs further include instructions when executed by the one or more processors cause the one or more processors to: 
	determine VLANs that are consistently identified in different data sets (See Ngo FIG 9; [0114] –VLAN list 510 showing VLAN status if they are provisioned correctly or have errors/discrepancies (i.e. provisioned to more than one entity)); and
	indicate the determined VLANs as valid (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “provisioned”).

	RE Claim 15, Ngo teaches of a system, as set forth in claim 13 above, wherein the instructions that cause the one or more processors to present the user interface displaying the list of VLANs further include instructions when executed by the one or more processors cause the one or more processors to: 
	determine VLANs that are inconsistently identified in different data sets (See Ngo FIG 9; [0114] –VLAN list 510 showing VLAN status if they are provisioned correctly or have errors/discrepancies (i.e. provisioned to more than one entity)); and
	indicate that the determined VLANs as error (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “error”).

	RE Claim 16, Ngo teaches of a system, as set forth in claim 13 above, wherein the instructions that cause the one or more processors to present the user interface displaying the list of VLANs further include instructions when executed by the one or more processors cause the one or more processors to: 
	determine VLANs that are reserved (See Ngo FIG 9; [0114] – determining if VLAN is “provisioned” or “error”); and 
	indicate that the determined VLANs as reserved (See Ngo FIG 9; [0114] – VLAN list 510 showing VLAN as “provisioned” or “error”).

	RE Claim 17, Ngo discloses A non-transitory computer readable medium for managing a virtual local area network (VLAN) (See Ngo Summary – managing VLANs), the non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to: 
	receive a reservation request from a user to reserve the VLAN for a first entity (See Ngo FIG 9; [0119] – user adding selected VLAN); 
	determine whether the VLAN is available, in response to the reservation request (See Ngo FIG 9; [0114] – determining if the VLAN is already associated with other customers; provisioning discrepancy); 
	notify to the user that the VLAN is unavailable, in response to determining that the VLAN is reserved to a second entity (See Ngo FIG 9; [0114] – if there is a provisioning discrepancy, displaying “Error” to user); 
	receive an instruction from the user to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – selecting interactive element to delete a VLANs association with other customer/entity); 
	release the reservation of the VLAN to the second entity, in response to the instruction to override the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – deleting a VLANs association with other customer/entity); 
	wherein releasing the reservation of the VLAN to the second entity includes deallocating network elements already allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities (i.e. removing allocations to specific elements such as ports, trunk, etc..)), and unassigning the VLAN from the second entity (See Ngo FIG 9; [0114], [0119] – deleting VLAN entities); and 
	reserve the VLAN to the first entity, in response to releasing the reservation of the VLAN to the second entity (See Ngo FIG 9; [0114], [0119] – adding a VLAN to be associated with a customer/entity the user desires).

	RE Claim 19, Ngo teaches of a non-transitory computer readable medium, as set forth in claim 17 above, wherein the instructions that cause the one or more processors to reserve the VLAN to the first entity further include instructions when executed by the one or more processors cause the one or more processors to: 
	add an association between an identification of the first entity and the identification of the VLAN (See Ngo FIG 9; [0114], [0119] – adding new association for VLAN); and 
	allocate network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements to new VLAN addition selections).

	RE Claim 20, Ngo teaches of a non-transitory computer readable medium, as set forth in claim 19 above, wherein the instructions that cause the one or more processors to allocate the network elements to the VLAN further include instructions when executed by the one or more processors cause the one or more processors to: 
	prompt the user to identify which network elements to be allocated to the VLAN (See Ngo FIG 9; [0114], [0119] – i.e. prompting user to select which elements to allocate to the VLAN such as options 514, 726, 714, 544, 546, 534, 586, 552, 730, 734, 752, 550)); and
	allocate the identified network elements to the VLAN (See Ngo FIG 9; [0114], [0119] – allocating network elements based on selections).


(2) Response to Argument
	A) Claims 1, 3-9, 11-17, 19, and 20
	Regarding Appellant’s arguments that the Ngo reference does not teach the elements of the claim language, the Examiner respectfully disagrees. 
	Firstly, the Appellant has argued that while Ngo discloses that a customer can use an interface to perform several functions regarding VLAN provisioning, “none of these functions result in the releasing of a reservation of a selected VLAN to a second entity” (See Appeal Brief page 7). Furthermore, the Appellant argues that “even assuming arguendo that Ngo does anticipate releasing a reservation, there is no disclosure or suggestion in Ngo that releasing includes deallocating network elements that are allocated to a VLAN” (See Appeal Brief Page 7). The Examiner submits that Ngo teaches of “releasing” of a reservation of a selected VLAN to a second entity (i.e. customer) which includes deallocating network elements that are allocated to a VLAN (See Ngo FIG 9; [0114], [0119] – i.e. deleting/removing a VLANs association with customer as well as removing allocations to specific network elements such as ports, trunk etc…). That is, Ngo specifically teaches of network elements being associated with VLANs (Ngo FIG 9 – i.e. lists 720, 710, 540 which show for a specific VLAN, which network elements such as trunk, port, etc… are associated/not associated) and even giving the option to associate/disassociate the network elements and customer from the VLAN (Ngo FIG 9 – remove selected VLAN 534, delete selected VLAN 516, remove selected port(s) 544, etc…). 
	Secondly, the Appellant has argued on pages 12-13 of the Final Office Action  that Ngo teaches of being able to Delete Selected VLAN and that if the VLAN is deleted, it “cannot be reserved with a different entity” as “it would be impossible in the system of Ngo to have the VLAN deleted and then reserved with a different entity when it no longer exists” (See Appeal Brief page 8). The Examiner submits that while Ngo does teach of being able to “delete selected VLAN” which would perform the claimed “releasing” and “deallocating” steps, Ngo also teaches of being able to “Remove Selected VLAN” (FIG 9 - 534). That is, Table 510 of FIG 9 in Ngo shows VLANs that are associated with a certain customer (i.e. network entity) and gives the user the option to “Remove Selected VLAN” (534) which would “release…the reservation of the VLAN to the second entity”. In addition, the user has the option of “Add Selected VLAN” (534) for a certain customer (network entity) which would “reserv[e]…the VLAN to the first entity”. The set of functions available to be performed by the user (Ngo FIG 9) includes actions that can perform both the claimed “releasing” as well as the subsequent claimed “reserving” as each VLAN can be activated/deleted, added/removed, and associated/disassociated with each network entity (customer) and network elements (trunk, port, etc…).
	Thirdly, the claim language with regards to the state and contents of a VLAN are broad. After the releasing step, besides the language of “deallocating” network elements that are allocated to the VLAN, nowhere else in the claim language does it describe what features of the VLAN are maintained to be subsequently “reserved” to the first entity. After the claimed “releasing” and “deallocating” steps, all that is left of the claimed VLAN could be merely the label (i.e. VLAN 1, VLAN 2, etc…) as all the network elements that were previously allocated to the VLAN are no longer allocated to the VLAN. Furthermore, besides tracking associations between VLANs and network entities (customers) and allocations between VLANs and network elements (trunk, port, etc…), which Ngo discloses, the claim language does not describe any other aspects of a VLAN that are tracked and used for determining inconsistencies (i.e. Claims 6-7). In addition, nowhere in the claim language does it exclude a user from performing the subsequent steps of “reserving” the VLAN to the first entity. That is, after deleting or removing the VLAN from association with a network entity (customer) and deallocating network elements (trunk, port, etc…) from the VLAN, the user can then “reserve” the VLAN (i.e. add VLAN, activate VLAN) to the first entity (customer) and allocate certain network elements such as trunk, port, etc… to the VLAN (Ngo FIG 9 - Tables 540, 710, 720 and functions 726, 544, 730, 550, etc…). 


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVE R YOUNG/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
Conferees:
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
/AYAZ R SHEIKH/
Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.